                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW SW AfNSON,                                      CIVIL ACTION
    Petitioner,

       v.                                              No. 18-4434                   FILE
LAWRENCE MAHALL Y, et al.,                                                                  11   2018
    Respondents.                                                                KN        N' '!'! ;Jerk
                                                                            B
                                                                                     --     _Dep. Clerk

                                              ORDER

JOH'.'f R. PADOV A, J.

       AND NOW, this         / }   ~ of ~ , 2018, upon careful and independent
consideration of the petition for a writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED that:

       I. The Report and Recommendation is APPROVED and ADOPTED.

       2. Petitioner Andrew Swainson's Motion for a Stay is GRANTED and his petition for a

            writ of habeas corpus is STAYED and held in ABEYANCE until the conclusion of

            Petitioner's state court proceedings.

       3. Petitioner shall return to federal court within thirty days following the conclusion of

            his state court proceedings. If Petitioner does not return to federal court within that

            time, this stay and abeyance order will be vacated and his petition will be denied

            without prejudice.                                l
       4. There is no probable cause to issue a certificate f app a,lability.




                                    0 ~
                                    (
                                    ~
                                               ~~VA
                                                    .S. DISTRICT COURT JUDGE
